

116 HR 5639 IH: Chuck Osier Burial Benefits Act
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5639IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Brindisi (for himself and Mr. Waltz) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to furnish
			 urns for the remains of certain veterans whose cremated remains are not
			 interred in certain cemeteries.
	
 1.Short titleThis Act may be cited as the Chuck Osier Burial Benefits Act. 2.Department of Veterans Affairs provision of urns for remains of certain veterans whose cremated remains are not interred in certain cemeteriesSection 2306 of title 38, United States Code, is amended—
 (1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and (2)by inserting after subsection (g) the following new subsection (h):
				
					(h)
 (1)In lieu of furnishing a headstone or marker under this section to a deceased individual described in paragraph (3), the Secretary shall furnish, upon request and at the expense of the United States—
 (A)an urn made of any material to signify the individual’s status as a veteran, in which the remains of such individual may be placed at private expense; or
 (B)a commemorative plaque signifying the individual’s status as a veteran. (2)If the Secretary provides an urn or commemorative plaque for a veteran under paragraph (1), the Secretary may not provide for such veteran—
 (A)a headstone or marker under this section; or (B)any burial benefit under section 2402 of this title.
 (3)A deceased individual described in this paragraph is an individual— (A)who served in the Armed Forces on or after April 6, 1917;
 (B)who is eligible for a headstone or marker furnished under subsection (d) (or would be so eligible but for the date of the death of the individual); and
 (C)whose remains were cremated and not interred in a national cemetery, a State veterans’ cemetery, a tribal cemetery, or a private cemetery..
			